                 Case 2:18-cr-00113-RSM Document 41 Filed 04/19/21 Page 1 of 1




 1                                                      The Honorable Ricardo Martinez

 2

 3

 4                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
     UNITED STATES OF AMERICA,
 7

 8                          Plaintiff,                No. CR18-113 RSM

 9          v.                                        ORDER TO SEAL

10   SEVERINO CRUZ-SALAZAR,

11                          Defendant.
12

13

14          The Court, having reviewed the Defendant’s Motion to Seal and due to the
     sensitive information of the health records sought to remain under seal in Exhibit 1 (see
15
     Docket 39) to Mr. Cruz-Salazar’s Supplemental Motion for Compassionate Release
16
     Pursuant To 18 U.S.C. 3582(C)(1), it is hereby ORDERED that the Defendant’s Exhibit
17
     1 shall remain sealed.
18          DATED this 19th day of April, 2021.
19

20                                             A
                                               RICARDO S. MARTINEZ
21
                                               CHIEF UNITED STATES DISTRICT JUDGE
22   Presented by:

23   s/ Brent Hart
     Brent Hart
24   Attorney for Mr. Cruz-Salazar
25

      ORDER TO SEAL                               1      HART JARVIS MURRAY CHANG
      US v. Cruz-Salazar, CR18-113 RSM                     155 NE 100TH STREET SUITE 210
                                                                 SEATTLE, WA 98125
                                                                  TEL: 206-735-7474
                                                                  FAX: 206-260-2950
